          Case 3:15-cv-00160-VAB Document 368 Filed 04/15/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


JOHN DOE,                                                  :    CIVIL NO. 3:15-CV-00160-VAB
                                                           :
        Plaintiff,                                         :
v.                                                         :
                                                           :
THE HOTCHKISS SCHOOL,                                      :
                                                           :
        Defendant.                                         :    APRIL 15, 2020

                                 DEFENDANT’S STATUS REPORT

        The Hotchkiss School hereby submits this Status Report regarding Plaintiff’s apparent

noncompliance with the Court’s orders, requiring him to return the proceeds of the settlement to

his former counsel so that the funds could be placed in escrow. Specifically, on March 13, 2020,

the Court ordered Plaintiff’s former counsel—Lieff Cabraser Heimann & Bernstein LLP and

Zangari Cohn Cuthbertson Duhl & Grello P.C.—to escrow all undistributed settlement funds and

to ensure that all distributed settlement funds be returned and placed in escrow. See 3/16/20

Order (Dkt. No. 360). Thereafter, on March 24, 2020, the Court further ordered that Plaintiff

“must return all settlement funds as yet unused to his [former counsel] by March 27, 2020.” See

3/24/20 Order on Motion for Reconsideration (Dkt. No. 361).1

        After the March 27th deadline passed, counsel for Hotchkiss emailed Plaintiff’s former

counsel and asked them to confirm (1) whether Plaintiff had returned the settlement funds, and in

what amount; (2) whether Plaintiff’s former counsel was now maintaining those funds in escrow;

and (3) the total amount of monies from all sources being held in escrow. See 4/8/20 Email

(attached hereto as Exhibit A). When Plaintiff’s former counsel failed to respond, counsel for

Hotchkiss followed up with another email on April 13, 2020, indicating that Hotchkiss would file

1
        On March 24, 2020, counsel for Hotchkiss emailed Plaintiff’s former counsel a copy of the 3/24/20 Order
and requested that they provide a copy to Plaintiff. See 3/24/20 Email (attached hereto as Exhibit C).

                                                       1
         Case 3:15-cv-00160-VAB Document 368 Filed 04/15/20 Page 2 of 3



a Status Report with the Court if Plaintiff’s former counsel did not provide a response by the end

of the day. See 4/13/20 Email (attached hereto as Exhibit B). Plaintiff’s former counsel never

responded to these two inquiries.

       As of the time of this filing, Hotchkiss has no assurance that Plaintiff has returned the

settlement funds to his prior counsel and it is entirely unclear whether any monies are presently

being held in escrow by Plaintiff’s former counsel. Accordingly, Hotchkiss is left to conclude

that Plaintiff has failed to comply with the Court’s orders.



                                              DEFENDANT,
                                              THE HOTCHKISS SCHOOL


                                              By: /s/ Jeffrey J. White
                                                  Bradford S. Babbitt (ct13938)
                                                  Jeffrey J. White (ct25781)
                                                  Kathleen E. Dion (ct28605)
                                                  Robinson & Cole LLP
                                                  280 Trumbull Street
                                                  Hartford, CT 06103-3597
                                                  Tel. No.: (860) 275-8200
                                                  Fax No.: (860) 275-8299
                                                  E-mail: bbabbitt@rc.com; jwhite@rc.com;
                                                  kdion@rc.com




                                                 2
             Case 3:15-cv-00160-VAB Document 368 Filed 04/15/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System. In addition, a

copy of the foregoing was emailed to Plaintiff’s former counsel with direction to send a copy to

Plaintiff:

Plaintiff’s Former Counsel:

Wendy R. Fleishman
Annika K. Martin
Lieff Cabraser Heimann & Bernstein, LLP
250 Hudson Street, 8th Floor
New York, NY 10013
Email: wfleishman@lchb.com, akmartin@lchb.com



                                                    /s/ Jeffrey J. White_____
                                                    Jeffrey J. White




                                                3
